Title: To Alexander Hamilton from Tench Coxe, 1 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


T. D. R. O. October 1st 1794
Sir
I received after your departure your letter of the 30~ Ulo. relative to the forwarding of the militia supplies. I called upon Mr. Stagg on the subject & found he had set out after the President with Genl. Waynes dispatches. I wrote first to Major Hodgdon requesting information, what he had expedited since his last information to you, & of what he should dispatch this day. To Mr. Frances I wrote in like manner, requesting him to inform me what remained to be procured, of the Articles heretofore ordered for the militia from this Office, and what remained to be procured on the orders for the same service heretofore received by him otherwise than from this Office; which I understand to have been frequent. He called on me to day, and informed me, that he had procured every thing ordered in both ways, except the Articles in your letter to me, which was delivered to him on Sunday by one of the Gentlemen of your office. I have seen the rough draught of your letter to Mr. Hodgdon of the 29~ Ulo. & have urged his expediting the objects therein mentioned. A letter from Colo. Fish of the 22d Ulo. assured me that 2000 blankets &c. would be forwarded by the middle of that week i.e. the 24th, or 25 Sepr. Similar assurances were given about the Shoes. Not one of either are received, nor a line of apology. I wrote to him urgently on the 24 & 29.
Capt. Barry will sail for Georgia on Saturday in a Brig. that can carry 100 Tons of Live Oak or more. Two Vessels from New York and New London will also bring wood if they can take it.
This business for the War Department does no service to the business of the Revenues & Light houses. It obstructs me from them in a degree that is not satisfactory to my self.
I have the honor to be with great respect Sir, yr mo: obedt Sert
T. Coxe C.R.
The Secy. of the Ty.
